DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Propheter-Hinckley et al. (US PGPUB 2014/0033736 A1).
Regarding claim 1, Propheter-Hinckley et al. discloses a gas turbine engine (20) article (abstract) comprising: an article wall (Fig. 2) defining a cavity (72A-D); and a cooling passage network (64) embedded in the article wall between inner and outer portions of the article wall (Fig. 2), the cooling passage network having an inlet orifice (78, Fig. 3)) through the inner portion of the article wall to receive cooling air from the cavity (P1); a sub-passage region (76) including an array of pedestals (Fig. 2), and at least one outlet orifice (84) through the outer portion, the array of pedestals including first arranged in a first row and second pedestals arrange in a second, adjacent row (Fig. 2 shows at least two rows of pedestals), the first pedestals and the second pedestals defining inter-row sub-passages therebetween (Fig. 2), each of the inter-row sub-passages having an inlet mouth, and outlet mouth, and a compound channel connecting the inlet mouth and outlet mouth (Fig. 2, Fig. 3), the compound 

Regarding claim 2, Propheter-Hinckley et al. discloses all of claim 1 as above, wherein the non-constant cross-section converges toward the constant cross-section (Fig. 2).

Regarding claim 3, Propheter-Hinckley et al. discloses all of claim 2 as above, wherein the non-constant cross-section converges from the inlet mouth to first channel length (Fig. 2).

Regarding claim 4, Propheter-Hinckley et al. discloses all of claim 3 as above, wherein the first channel spans a length L1 and the constant cross-section defines a width W1 that is perpendicular to the length L1, and L1 is greater than W1 (Fig. 2 shows the constant cross-section area of the circuit is longer than it is wide).

Regarding claim 5, Propheter-Hinckley et al. discloses all of claim 4 as above, wherein the length L1 is greater than the width W1 by a factor of at least 2 (Fig. 2).

Regarding claim 6, Propheter-Hinckley et al. discloses all of claim 5 as above, wherein the length L1 is no greater than 10 times the width W1 (Fig. 2).

Regarding claim 7, Propheter-Hinckley et al. discloses all of claim 6 as above, wherein the length L1 is greater than the width W1 by a factor of at least 4.

Regarding claim 9, Propheter-Hinckley et al. discloses all of claim 1 as above, wherein the first channel spans a length L1 and the constant cross-section defines a width W1 that is perpendicular to the length L1, and L1 is greater than W1 by a factor of at least 2 (Fig. 2 shows the constant cross-section area of the circuit is longer than it is wide).

Regarding claim 10, Propheter-Hinckley et al. discloses all of claim 9 as above, wherein the length L1 is no greater than 10 times the width W1 (Fig. 2).

Regarding claim 11, Propheter-Hinckley et al. discloses all of claim 10 as above, wherein the length L1 is greater than width W1 by a factor of at least 4 (Fig. 2).

Regarding claim 13, Propheter-Hinckley et al. discloses all of claim 1 as above, wherein the second channel length is between the inlet mouth and the first channel length (Fig. 2).

Regarding claim 14, Propheter-Hinckley et al. discloses all of claim 1 as above, wherein the first channel length spans a length L1 and the channel length spans a length L2, and L1 is greater than L2 by at least 10% (Fig. 2 shows that the constant cross-sectional area between the pedestals is larger than the non-constant cross-sectional area).

Regarding claim 18, Propheter-Hinckley et al. discloses all of claim 1, wherein each of the pedestals has an aspect ratio of no greater than 2 (Fig. 2). 

Regarding claim 19, Propheter-Hinckley discloses a gas turbine engine (Fig. 1, 20) comprising: a compressor section (24); a combustor (42) in fluid communication with the compressor section (Fig. 1); and a turbine section (28) in fluid communication with the combustor (Fig. 1), the turbine section having a turbine engine article ([0045]) that includes an article wall (Fig. 2) defining a cavity (72A-D); and a cooling passage network (64) embedded in the article wall between inner and outer portions of the article wall (Fig. 2), the cooling passage network having an inlet orifice (78, Fig. 3)) through the inner portion of the article wall to receive cooling air from the cavity (P1); a sub-passage region (76) including an array of pedestals (Fig. 2), and at least one outlet orifice (84) through the outer portion, the array of pedestals including first arranged in a first row and second pedestals arrange in a second, adjacent row (Fig. 2 shows at least two rows of pedestals), the first pedestals and the second pedestals defining inter-row sub-passages therebetween (Fig. 2), each of the inter-row sub-passages having an inlet mouth, and outlet mouth, and a compound channel connecting the inlet mouth and outlet mouth (Fig. 2, Fig. 3), the compound channel including a first channel length over which the inter-row sub-passage has a constant cross-section (between the final pedestals in the circuit, Fig. 2), and a second channel length over which the inter-row sub-passage has a non-constant cross-section (between the second to last pedestals in the circuit, Fig. 2).
Allowable Subject Matter
Claims 8, 12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, Propheter-Hinckley et al. discloses all of claim 1 as above, but it is not disclosed, taught, or suggested that the first channel length spans a length L1 and the second channel 

Regarding claim 12, Propheter-Hinckley et al. discloses all of claim 1 as above, but it is not disclosed, taught, or suggested that the pedestals are either all triangular or all lobed-diamonds (Fig. 2 shows that the last column of pedestals is neither triangular nor lobed-diamonds and does not read on the claim).

Regarding claim 15, Propheter-Hinckley et al. discloses all of claim 1 as above, but it is not disclosed, taught, or suggested that there is a third channel length of non-constant cross-section that is discontinuous with the second channel length, wherein the second channel length is between the first channel length and the inlet mouth and the third channel length is between the first channel length and the outlet mouth (There is only shown to be one length of non-constant cross-sectional area and the cross-section is constant at the outlet and a second non-constant cross-sectional area could not be placed between the constant-cross section and the outlet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2014/0010666 A1 discloses an airfoil with cooling circuits.
EP 3,650,648 A1 discloses a cooled gas turbine engine article.
US Patent 7,815,414 B2 discloses an airfoil mini-core plugging device(s) with constant cross-sectional area.

US Patent 9,879,546 B2 discloses airfoil cooling circuits.
EP 1,533,480 A2 discloses a hot gas path component with mesh and turbulated cooling.
US Patent 10,704,397 B2 discloses a core structure for casting a gas turbine engine airfoil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN D SEABE/Primary Examiner, Art Unit 3745